Citation Nr: 0113184	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin disorders, to 
include a fungal infection of the legs and feet and growths 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1994 
to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied service connection for PTSD and skin disorders, 
to include a fungal infection of the legs and feet and 
growths of the lower extremities.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Pub. L. 106-475, 
114 Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The medical and 
psychiatric examinations and etiology opinions requested 
below are in part to comply with this provision.  The 
relevant evidence is summarized below.

The service medical records show that the veteran sustained 
multiple injuries and lacerations in an altercation while on 
active duty in January 1998.  (Service connection is 
currently in effect for the residuals of those injuries, to 
include muscle injuries and numerous scars.)  It was noted 
that he had a lump on his left thigh at the time of his March 
1999 separation examination.
An October 1999 VA outpatient treatment record shows that the 
veteran was evaluated for a rash on the soles of his feet, a 
lump on the lateral aspect of his right lower leg, and a lump 
on the anterior distal portion of his left thigh.  The 
diagnoses were tinea pedis and dermatofibroma, right leg.  A 
lipoma on the left thigh was also noted.  

The veteran contends, in essence, that he has skin disorders, 
to include a fungal infection of hands, feet and legs; and 
multiple growths of the lower extremities, that either began 
during or as the result of service.  He further asserts that 
he has PTSD as the result of the multiple injuries he 
sustained while on active duty.    

In reviewing the record, the Board finds that the veteran has 
not been afforded VA skin or psychiatric examinations for the 
purpose of determining the nature and etiology of his claimed 
multiple skin diseases and psychiatric disorder.  Given his 
recent service (September 1994 to March 1999), the clinical 
findings noted above, and considering his contentions, it is 
the Board's judgment that VA dermatology and psychiatric 
examinations are warranted to determine the nature and 
etiology of any skin diseases and psychiatric disorders that 
may be present.  VCAA, supra; Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

In view of the foregoing; this case is REMANDED for the 
following action:

1.  The RO should also contact the 
veteran and have him identify (names, 
addresses, and dates) any sources of VA 
or nonVA evaluation or treatment for his 
claimed skin diseases and PTSD.  After 
obtaining any necessary authorization(s) 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  38 
C.F.R. § 3.159 (2000). 

2.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126). 

3.  The veteran should be afforded a VA 
dermatology  examination for the purpose 
of determining the nature and etiology of 
his claimed skin disorders, to include a 
fungal infection of the hands, feet, and 
legs; and growths of the lower 
extremities.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination and the examiner should so 
indicate in his report.  The examiner 
must opine whether it is at least as 
likely as not (50 percent or more 
probability) that any skin disorders that 
is present began during or is causally 
linked to some incident of service.  All 
opinions expressed must be accompanied by 
a rationale.  Any tests deemed necessary 
should be accomplished.

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining the nature and etiology of 
any psychiatric disorder that may be 
present.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination and the examiner should so 
indicate in his report.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer 
opinions as to whether the veteran meets 
the diagnostic criteria for PTSD and 
whether it is at least as likely as not 
(50 percent or more probability) that any 
psychiatric disorder that is identified 
began during or as the result of some 
incident (i.e., the multiple injuries and 
lacerations he sustained) of active 
service.  All opinions expressed must be 
accompanied by a rationale.  Any tests 
deemed necessary should be accomplished.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND; if they are not, the RO should 
take corrective action.

6.  After undertaking any other 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims of service 
connection for skin disorders, to include 
a fungal infection of the legs and feet 
and growths of the lower extremities, and 
PTSD.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to ensure an adequate medical record is 
available for appellate review.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at 
this time.  The veteran need take no action unless otherwise 
notified.







The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. Williams 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



